CARLEY, Justice,
concurring.
This case raises certain interesting and important questions, such as: whether our recent holding in Canoeside Properties v. Livsey, 277 Ga. 425, 428 (2) (589 SE2d 116) (2003) that, “when property is sold at a tax sale as the property of someone other than the actual title holder, the sale is void[,]” applies only in the context of non-judicial tax sales; and, whether OCGA § 9-13-172.1 or any other statutory provision grants to the sheriff the administrative authority to cancel a tax deed. However, as the majority notes at pp. 60-61 in Division 1 and subsequently in Division 4,
[p]retermittingth[os]e questions,... the... tax deed in favor of [Appellant’s grantor] is fatally defective. Not only does the deed name the wrong owner, [as in Canoeside Properties v. Livsey, supra], but it is impossible to determine with certainty the parcel of property it purports to convey.
“A grant of summary judgment must be affirmed if right for any reason, whether stated or unstated. [Cit.] It is the grant itself that is to be reviewed for error, and not the analysis employed. [Cit.]” Albany Oil Mill v. Sumter EMC, 212 Ga. App. 242, 243 (3) (441 SE2d 524) (1994). Accordingly, if the tax deed is void for lack of a sufficient description, then the grant of summary judgment in favor of Appellees was correct regardless of any reason proffered by the trial court.
“If two clauses in a deed are utterly inconsistent, the former shall prevail. . ..” OCGA§ 44-5-34. Pursuant to this provision, “[w]here a deed contains two descriptions of the land conveyed, one general and the other particular, if there is any repugnance, the particular *63description will prevail. [Cit.]” Harlan v. Ellis, 198 Ga. 678, 681 (2) (32 SE2d 389) (1944). However, the deed in this case is utterly inconsistent in its description as to which of two separate properties was actually conveyed. Reading the deed as a whole, it is impossible to determine whether the conveyance is of the Virginia Hill property or the Adair Avenue property. “ ‘ “It is undoubtedly essential to the validity of a grant that there should be a thing granted, which must be so described as to be capable of being distinguished from other things of the same kind. . . .” ’ [Cit.]” Carter v. Ray, 70 Ga. App. 419, 423 (1) (28 SE2d 361) (1943). As the majority points out, to give effect to this instrument “would be to conclude that the deed conveys two parcels of property.” Majority opinion, p. 61. “But where there is more than one lot of land answering the description,... the deed ... would be void for uncertainty, the grantee ... having no election as to which piece he ... will take. [Cit.]” Blackwell v. Partridge, 156 Ga. 119, 129 (2) (118 SE 739) (1923).
Decided February 7, 2005
Reconsideration denied March 7, 2005.
Proctor & Chambers, Robert J. Proctor, Bradley A. Hutchins, Alexander N. Sedki, for appellant.
Fine & Block, Kenneth I. Sokolov, Francis X. Moore, William A. Castings, Jr., for appellees.
Therefore, based upon the principle of “right for any reason,” I concur in the affirmance of the grant of summary judgment in favor of Appellees, and write separately so as to emphasize that the questions raised by Appellant regarding the permissible scope of certain decisional and statutory authority must await resolution in a subsequent appeal.
I am authorized to state that Chief Justice Fletcher joins in this concurrence.